Porter, J.
delivered the opinion of the court. The defendant and appellant assigns as error, appearing on the face of the record, that the plaintiff, who is stated in the petition o be a minor, above the age of puberty, was not assisted by a curator ad lites.
We think the objection well taken. The petition states that the suit is brought with the *219advice and consent of one Annette Laine, a f. w. c. and that the minor is assisted her; but it contains no allegation that she has the quality which the law requires, in those who represent minors in courts of justice. The proceedings are therefore irregular, for want of proper parties, and must be set aside. Civil Code, 72 & 74, art. 80 & 81.
Rodriguez for the defendant, Appé for the plaintiff.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be annulled, avoided, and reversed, and that there be judgment against the plaintiff, as in case of nonsuit, and that Annette Laine, a f. w. c. by whom this action was instituted, and who is a party to the record, pay the cost of this court.